Exhibit 10.58 THIS MASTER CAPITAL RAISING AGREEMENT (this "Agreement"), is entered into on July, 2009, by and between Pashminadepot.com, Inc. ("THE CLIENT") and SICG SA ("SICG"). WHEREAS, SICG represents that it has expertise in the area of providing high quality capital raising support including: organizing professional road show presentations, building a capital raising syndicate, identifying and contacting retail and institutional investors, and helping build up an International presence and reputation; and is ready, willing, and able to provide assistance in that area to THE CLIENT on the terms and conditions set forth herein: and WHEREAS, THE CLIENT, in reliance on SICG's representations, is willing to engage SICG as an independent contractor, and not as an employee, partner or joint venture, on the terms and conditions set forth herein. By signing a copy of this agreement you agree to appoint SICG as your exclusive Broker and Corporate Adviser. SICG will have the exclusive authority to work with other advisers and subcontractors in executing this agreement on a carve out basis. NOW THEREFORE, in consideration of the obligations herein made and undertaken, the parties, intending to be legally bound, covenant and agree as follows: Section 1 SCOPE OF SERVICES 1.1SICG shall provide capital raising consulting services (the "Services") in assisting THE CLIENT with communicating their message to qualified international investors. SICG shall render the Services and deliver the required services and other deliverables ("Deliverables") in accordance with the timetable set forth in Exhibit A. If SICG anticipates at any time that it will not complete one or more assignments within the prescribed timetable, SICG shall immediately so inform THE CLIENT by written notice, submit proposed revisions to the timetable that reflect SICG's best estimates of what can realistically be achieved, and continue to work under the original timetable until otherwise directed by THE CLIENT. SICG shall also prepare and submit such further reports of its performance and its progress as THE CLIENT may reasonably request from time to time. 1.2THE CLIENT shall provide for itself such time and resources as shall be necessary to perform the consulting services called for by this Agreement. 1.3THE CLIENT shall, within two days of receipt of each invoice submitted to THE CLIENT, advise SICG of the acceptance or rejection by THE CLIENT of such invoice. Any rejection shall specify the nature and scope of the deficiencies in such invoice. SICG shall, upon receipt of such a notice of rejection, act diligently to correct such deficiencies. The failure of THE CLIENT to provide such a notice of rejection within such period shall constitute acceptance by THE
